Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of scrap battery lead which has no value in the condition as imported but must be remanufactured by melting; that said merchandise is the same in all material respects as that involved in Abstract 58127; and that the regulations promulgated in pursuance of Public Laws 869 and 211 have been complied with. Upon the record presented, it was held that the scrap lead is entitled to free entry under Public Laws 869 and 211, as claimed.